DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McAleer (US 2009/0054741) in view of Park et al. (WO 2014/200178), hereinafter Park. The following claim rejections make reference to paragraph numbers in Park's corresponding US Patent Application Publication, US 2016/0124002.
In regards to claim 1, McAleer discloses a method comprising the step of determining the level of one or more free fatty acids (FFA) (biomarkers) (paragraph [0011]) and determining the level of one or more compounds selected from triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids (biomarkers) (paragraph [0011]) in a biological sample from a patient (paragraph [0056]) and determining the ratio of the level of one or more free fatty acids and the level of one or more compounds (a ratio of the levels of two markers) (paragraph [0094]) selected from the group consisting of triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids (biomarkers) (paragraph [0011]). McAleer teaches that free fatty acids may be used as biomarkers (paragraph [0056]).

Park discloses the analogous art of diagnosing hypoxia-related diseases (abstract). Park teaches that diagnosing hypoxia-related diseases (such as pulmonary hypertension, paragraph [0004]), monitoring the course of hypoxia-related diseases in a patient (monitoring the prognosis) (paragraph [0024]), determining the severity of a disease in a patient (paragraph [0046]), and differentiating between hypoxia-related diseases (discriminate a hypoxic sample or hypoxic status from a normal sample) to provide appropriate treatment (paragraph [0040]) enable determining whether a subject has a specific disease or disorder and determining the prognosis of the patient and the efficacy of any treatment (paragraph [0038]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of McAleer to include diagnosing pulmonary hypertension (PH) in a patient, monitoring the course of pulmonary hypertension in a patient, determining the severity of pulmonary hypertension in a patient, or differentiating between pulmonary hypertension and at least one conditionPage 2 of 11Appl. No. 16/081,574Amdt. dated March 29, 2021Reply to Final Office Action of January 14, 2021 selected from a group consisting of a disease associated with a risk of developing pulmonary hypertension and metabolic syndrome for the benefit of determining whether a subject has a specific disease or disorder and 
In regards to claim 20, McAleer discloses a method wherein the ratio of the level of one or more first free fatty acids and the level of one or more second free fatty acids (ratio of the levels of two markers) (paragraph [0094]) is compared to a reference ratio of the level of one or more first free fatty acids and the level of one or more second free fatty acids (threshold values) (paragraph [0094]).

Claims 1, 18, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (WO 2015/028671), hereinafter Witt, in view of Park (WO 2014/200178). The following claim rejections make reference to paragraph numbers in Witt's corresponding US Patent Application Publication, US 2016/0124002.
In regards to claim 1, Witt discloses a method comprising the step of determining the level of one or more free fatty acids (FFA) (biomarkers) (paragraphs [0007]-[0009], [0289]) and determining the level of one or more compounds selected from the group consisting of consisting of membrane lipids (sphingomyelin) (paragraph [0233]), triacylglyceroles (triacylglycerides) (paragraph [0281]), diacylglyceroles (diacylglycerols) (paragraph [00281]), and lysolipids (lysophosphatidylcholine) (paragraph [0281]) in a biological sample from a patient, and determining the ratio of the level of one or more free fatty acids and the level of one or more compounds (paragraphs [0035] and [0147]) selected from the group consisting of membrane lipids (sphingomyelin) (paragraph [0233]), triacylglyceroles (triacylglycerides) (paragraph [0281]), diacylglyceroles 
However, Witt is silent to a method which includes diagnosing pulmonary hypertension (PH) in a patient, monitoring the course of pulmonary hypertension in a patient, determining the severity of pulmonary hypertension in a patient, or differentiating between pulmonary hypertension and at least one conditionPage 2 of 11Appl. No. 16/081,574Amdt. dated March 29, 2021Reply to Final Office Action of January 14, 2021 selected from a group consisting of a disease associated with a risk of developing pulmonary hypertension and metabolic syndrome.
Park discloses the analogous art of diagnosing hypoxia-related diseases (abstract). Park teaches that diagnosing hypoxia-related diseases (such as pulmonary hypertension, paragraph [0004]), monitoring the course of hypoxia-related diseases in a patient (monitoring the prognosis) (paragraph [0024]), determining the severity of a disease in a patient (paragraph [0046]), and differentiating between hypoxia-related diseases (discriminate a hypoxic sample or hypoxic status from a normal sample) to provide appropriate treatment (paragraph [0040]) enable determining whether a subject has a specific disease or disorder and determining the prognosis of the patient and the efficacy of any treatment (paragraph [0038]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Witt to include diagnosing pulmonary hypertension (PH) in a patient, monitoring the course of pulmonary hypertension in a patient, determining the severity of pulmonary hypertension in a patient, or differentiating between pulmonary hypertension and at least one conditionPage 2 of 11Appl. No. 16/081,574Amdt. dated March 29, 2021Reply to Final Office Action of January 14, 2021 selected from a group consisting of a disease associated with a risk of developing pulmonary hypertension and metabolic syndrome 
In regards to claim 18, Witt discloses a method wherein the ratio of the level of one or more free fatty acids and the level of one or more compounds selected from the group consisting of membrane lipids (sphingomyelin) (paragraph [0233]), triacylglyceroles (triacylglycerides) (paragraph [0281]), diacylglyceroles (diacylglycerols) (paragraph [00281]), and lysolipids (lysophosphatidylcholine) (paragraph [0281]) is compared to a reference ratio (reference, threshold value) (paragraph [0035]) of the level of one or more free fatty acids and the level of one or more compounds selected from the group consisting of membrane lipids (sphingomyelin) (paragraph [0233]), triacylglyceroles (triacylglycerides) (paragraph [0281]), diacylglyceroles (diacylglycerols) (paragraph [00281]), and lysolipids (lysophosphatidylcholine) (paragraph [0281]).
In regards to claim 20, Witt discloses a method wherein the ratio of the level of one or more first free fatty acids and the level of one or more second free fatty acids (biomarkers) is compared to a reference ratio of the level (reference, threshold value, ratio of amounts) (paragraph [0035]) of one or more first free fatty acids and the level of one or more second free fatty acids.
In regards to claim 22, Witt discloses a method wherein the one or more first free fatty acids are odd chained fatty acids (odd-numbered, straight-chain fatty acids) (paragraph [0272]).
In regards to claim 23, Witt discloses a method wherein the odd chained fatty acids are selected from the group consisting of FFA 15:0 (Cholesterylester C15:0) 
In regards to claim 24, Witt discloses a method wherein the one or more second free fatty acids are even chained fatty acids (cholesterylester C18:1, C18:2 and sphingomyelin C24:0) (paragraph [0008] and [0022], see table 1A and table 2).
In regards to claim 25, Witt discloses a method wherein the even chained fatty acids are selected from the group consisting of FFA C18:1, FFA C18:2, C22:0 and C24:0 (cholesterylester C18:1, C18:2, behnic acid C22:0 and sphingomyelin C24:0) (paragraph [0008] and [0022], see table 2).
In regards to claim 26, Witt discloses a method wherein the biological sample (sample) is a blood sample (blood, plasma, serum) (paragraph [0023]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2014/200178), hereinafter Park, in view of Witt. The following claim rejections make reference to paragraph numbers in Park's corresponding US Patent Application Publication, US 2016/0124002.
In regards to claim 1, Park discloses a method comprising the step of determining the level of one or more free fatty acids (FFA) (arachidonic acid) and determining the level of one or more compounds selected from membrane lipids (arachidonic acid) (paragraphs [0049] and [0063]) in a biological sample from a patient (see claim 1); diagnosing pulmonary hypertension (PH) in a patient (paragraph [0039]) monitoring the course of pulmonary hypertension in a patient (monitoring the status of the subject to provide information on the efficacy of treatment) (paragraph [0038]), 
However, Park is silent on determining the ratio of the level of one or more free fatty acids and the level of one or more compounds selected from the group consisting of triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids.
Witt discloses the analogous art of diagnostic methods (abstract). Witt teaches a threshold value or ratio of amounts for a biomarker whereby values found in a sample to be investigated which are higher than or essentially identical to the threshold are indicative for the presence of a medical condition while those being lower are indicative for the absence of the medical condition (paragraph [0035]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Park to determine the ratio of the level of one or more free fatty acids and the level of one or more compounds because Witt teaches that a  ratio of amounts for a biomarker whereby values found in a sample to be investigated which are higher than or essentially identical to the threshold are indicative for the presence of a medical condition while those being lower are indicative for the absence of the medical condition (paragraph [0035]).

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive.
First, Applicant argues (i) that, “… neither Park nor Witt teach or suggest step (b) of calculating a ratio of a free fatty acid to a second compound (which may be either another free fatty acid or a compound selected from the group consisting of triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids)…” (see arguments p. 8, paragraph 4) and (ii) that regarding the Witt reference, “Nowhere in paragraph [0035] can one find anything similar to step (b) of the instant claim 1, namely determining the ratio between the level of one free fatty acid and the level of a second free fatty acid or the level of one compound selected from the group consisting of triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids. No calculation of such a ratio is taught or suggested, either implicitly or explicitly” (see arguments p. 9, paragraph 1). 
In regards to argument (i), Park discloses a method comprising the step of determining the level of one or more free fatty acids (FFA) (arachidonic acid) and determining the level of one or more compounds selected from membrane lipids (arachidonic acid) (paragraphs [0049] and [0063]) in a biological sample from a patient (see claim 1). 
However, Park is silent on determining the ratio of the level of one or more free fatty acids and the level of one or more compounds selected from the group consisting of triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids.

In regards to argument (ii), Witt teaches that said biomarker involved in the, “ratio of amount for a biomarker,” may be a molecular species such as a metabolite (paragraph [0017]) and that said metabolite may be a fatty acid (paragraph [0019]). While paragraph [0035] does not explicitly state that a fatty acid is involved in the ratio calculation, one of ordinary skill in the art would recognize that a free fatty acid or metabolite qualifies as a biomarker because Witt implicitly teaches that a biomarker may include fatty acids (Witt, paragraphs [0017] and [0019]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Park to determine the ratio of the level of one or more free fatty acids (biomarkers in the form of free fatty acids) and the level of one or more compounds because Witt teaches that a ratio of amounts for a biomarker whereby values found in a sample to be investigated which are higher than or essentially identical to the threshold are indicative for the presence of a medical condition while those being lower are indicative for the absence of the medical condition (paragraph [0035]).
Applicant further argues that the Park and Witt references, “have nothing to do with diagnosing or monitoring pulmonary hypertension” (see arguments, p. 9, paragraph 2) and that the Park and Witt references together fail to provide any 
MPEP §2141.01(a), Subsection I states in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
hypoxia-related disease includes pulmonary hypertension and discloses, “…the hypoxia-related diseases includes hypoxia-induced diseases, and for example, includes obstructive sleep apnea, asthma, chronic obstructive pulmonary disease (COPD, Lung fibrosis), pulmonary hypertension and pulmonary edema” (Park, paragraph [0015]; see claim 7).
While Witt is not explicitly in the same field of endeavor as the claimed invention, Witt discloses a reasonably pertinent method addressing a problem addressed by the claimed invention by, “diagnosing heart failure in a subject based on a group of biomarkers” (abstract). Witt discloses the analogous art of diagnostic methods (abstract) and discloses a threshold value or ratio of amounts for a biomarker whereby values found in a sample to be investigated which are higher than or essentially identical to the threshold are indicative for the presence of a medical condition while those being lower are indicative for the absence of the medical condition (paragraph [0035]). Therefore, because the Witt reference addresses diagnostic problems by the use of free fatty acid ratios similar to the claimed invention, the Witt reference qualifies as analogous art and would have been available to one of ordinary skill in the art.
Third, Applicant argues that due to the differences in the cause and manifestation between the diseases described in the disclosures of Park and Witt (hypoxia and heart failure), one of ordinary skill in the art would have no reasonable expectation of success modifying the disclosure of Park to diagnose other diseases (see arguments p. 10, paragraph 2). 
However, Park does in fact teach that a hypoxia-related disease includes pulmonary hypertension and discloses, “…the hypoxia-related diseases includes pulmonary hypertension and pulmonary edema” (Park, paragraph [0015]; see claim 7).
Witt discloses a reasonably pertinent method addressing a problem addressed by the claimed invention by, “diagnosing heart failure in a subject based on a group of biomarkers” (abstract). As demonstrated above, analogous art need not be from the same field of endeavor as the claimed invention but merely that, “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (MPEP §2141.01(a), Subsection I). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER WECKER/Primary Examiner, Art Unit 1797